~-»

- Case-8:17-cr-00552-l\/|SS-CPT Document 59 Filed 12/26/18 Page 1 of 6 Page|D 264

v Page 1 of 6
l y F!"" .-r::`
\ i;\.`_"-;';':`§"\\¢" t uNlTEo sTA'rEs Dls'rRlcT couRT
l J-- n `_ 25 MlDDLE olsTRlcT oF FLoRlDA
.\a .~.;.\_ l h §"" TAMPA D'V'S'ON ‘* "' 533 23 F ' a
JV¢. "" ` H £::~.
uniteo'stATEs oF AMERicA y ., "
ii ‘~_, " » 1 f *1 - ----- 1_;.;. ,Jl`."-;'jf"_:l',‘,';`:l' ..`A`; `
v_ Case Number. 8:17-cr-552‘-T-35Ql?-'l' _,
USM Number: 69725-018 "
KuRT GELL

Lyann Goudie, CJA

 

JUDGMENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Count Three of the lndictment. The defendant is adjudicated guilty of
these offenses:

Date Offense Count
T.lt._le & Section N=\f_uwM_ffP-¢£ C_°LM Mm§l
21 U.S.C. §§ 841(a)(1) Possession with |ntent to Distribute 5 November 30, Three
and (b)(1)(B) grams or More of Methamphetamine 2016

The defendant is sentenced as provided in the following pages of this Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

Counts One, Two, Four, and Five are dismissed on the motion of the United States.

lT lS ORDERED that the defendant must notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all Hnes, restitutionl costs and special
assessments imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall
notify the court and United States Attorney of any material change in the defendant's economic
circumstances

Date of imposition of Judgment:

Ju|y 11, 2018

2 A/
A% d- lp //
/ ///_é/L/\/A,`

      
    

 

  
  

  

' ' ATRuE
THE.-FonEGolNca To BE w
` g§%Tc\:Fo/RRECT coPY oF THE oa\G\NAi. N
~ aLEnKOF count UN,TED ATES D|STR|CT JUDGE
uNfTED sTATEs.o\_sTaic'r counT
Mlbo - . -\oT oFFLoa\A July 111 2018

 

AO 2455 (Rev. 02/18) Judgment in a Criminal Case

» Case'8:17-cr-00552-l\/|SS-CPT Document 59 Filed 12/26/18 Page 2 of 6 Page|D 2,@_635gezofs

Kurt Gell -' ,
8:17-cr-552-T-35CPT

lMPRlSONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a total term of SlXTY (60) MONTHS with credit for all time served since the original
date of arrest on November 30, 2016.

The Court makes the following recommendations to the Bureau of Prisons:

1. Cont”lnement at FPC Pensacola (1st recommendation), FC| Coleman (2"°' recommendation),

FPC Nlontgomery (3rd recommendation),
2. Defendant shall participate in any available vocational and educational training.

3. The Defendant shall participate in the 500-hour RDAP program.

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

RETURN
l have executed this judgment as follows:
C'\/ ".`_ ,r: 1’? j .,`_"- '
Defendant delivered on 4 ¢U"( ‘\u\’ to \, \(/ '~'l. -vU

 

at ,with a certified copy of this judgment.

1 ,,_, _=\ ‘r`rf` \ \

l \

\\

 

uNiTED sTATEs MARsHAL

By:

 

Deputy U.S. Marsha|

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

» Case~S:17-cr-OO552-l\/|SS-CPT Document 59 Filed 12/26/18 Page 3 of 6 PagelD 2£€383“6

Kurt Gell f
8:17-cr-552-T-3SCPT

l

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of SlXTY (60)
MONTHS.

MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. The mandatory drug testing
requirements of the Violent Crime Control Act are imposed. The Court orders the defendant to
submit to random drug testing not to exceed 104 tests per year.

4. You must cooperate in the collection of DNA as directed by the probation ocher.

.°°.'\’.-‘

The defendant shall comply with the standard conditions that have been adopted by this court
(set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

- Case-S:17-cr-OO552-l\/|SS-CPT Document 59 Filed 12/26/18 Page 4 of 6 PagelD 2[63;940f6

Kurt Gell c
s:17-cr-552-T-350PT '

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for your
behavior`while on supervision and identify the minimum tools needed by probation officers to keep
informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation ofhce in the federal judicial district where you are authorized to
reside within 72 hours of your release from imprisonment, unless the probation officer instructs
you to report to a different probation office or within a different time frame. After initially reporting
to the probation office, the defendant will receive instructions from the court or the probation
officer about how and when the defendant must report to the probation officer, and the defendant
must report to the probation officer as instructed.

2. After initially reporting to the probation office, you will receive instructions from the court or the
probation officer about how and when you must report to the probation officer, and you must
report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside
without first getting permission from the court or the probation officer. `

4. You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation officer. if you plan to change where you live

or anything about your living arrangements (such as the people you live with), you must notify
the probation ocher at least 10 days before the change. if notifying the probation officer in
advance is not possible due to unanticipated circumstances, you must notify the probation ofhcer
within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you
must permit the probation officer to take any items prohibited by the conditions of your
supervision that he or she observes in plain view.`

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
probation officer excuses you from doing so. |f you do not have full-time employment you must
try to find full-time employment, unless the probation officer excuses you from doing so. |f you
plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least 10 days before the change. lf
notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation ocher within 72 hours of becoming
aware of a change or expected change. `

8. You must not communicate or interact with someone you know is engaged in criminal activity.
if you know someone has been convicted of a felony, you must not knowingly communicate or
interact with that person without first getting the permission of the probation officer,

9. if you are arrested or questioned by a law enforcement officer, you must notify the probation
ocher within 72 hours.

10. You must not own, possess, or have access to a Hrearm, ammunition, destructive device, or
dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose
of causing bodily injury or death to another person such as nunchakus or tasers).

11, You must not act or make any agreement with a law enforcement agency to act as a confidential
human source or informant without first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an
organization), the probation officer may require you to notify the person about the risk and you

AO 245B (Rev. 02/18) Judgment in a Criminal Case

-Case~S:17-cr-OO552-l\/|SS-CPT Document 59 Filed 12/26/18 Page 5 of 6 PagelD 2§a§esof6

Kurt Gell l
8:17-cr-552-T-350FT

l

must comply with that instruction. The probation officer may contact the person and confirm that
you have notified the person about the risk.
13. You must follow the instructions of the probation ofncer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided
me with a written copy of this judgment containing these conditions. For further information regarding
these conditions, see Overview of Probation and Supervised Release Conditions, available at:

www.uscourts.gov.

 

Defendant’s Signature: Date:

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

~ Case8:17-cr-OO552-l\/|SS-CPT Document 59 Filed 12/26/18 Page 6 of 6 PagelD 2‘683€60,6

Kurt Gell ¢
8 :1 7-cr-552-T-35€PT

l

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
follow the probation officer’s instructions regarding the implementation of this court directive.
Further, the defendant shall contribute to the costs of these services not to exceed an amount
determined reasonable by the Probation Office’s Sliding Sca|e for Substance Abuse Treatment
Services. During and upon completion of this program, the defendant is directed to submit to
random drug testing.

2. The defendant shall participate in a mental health treatment program (outpatient and/or
inpatient) and follow the probation officer’s instructions regarding the implementation of this court
directive. Furtherl the defendant shall contribute to the costs of these services not to exceed an
amount determined reasonable by the Probation Oche's Sliding Sca|e for Mental Health
Treatment Services.

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of
payments set forth in the Scheduie of Payments.

Assessment JVTA Assessment 1 Fine Restitution
TOTALS $100.00 NIA WA|VED NIA
SCHEDULE OF PAYMENTS

Specia| Assessment shall be paid in full and immediately.

Unless the court has expressly ordered othenivise in the special instructions above, if this judgment
imposes a period of imprisonment, payment of criminal monetary penalties shall be due during the
period of imprisonment Ali criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons’ inmate Financiai Responsibiiity Program, are made to the clerk of the court,
unless otherwise directed by the court, the probation ocher, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary
penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principai, (3)
restitution interest, (4) fine principall (5) Hne interest, (6) community restitution, (7) JVTA assessment,
(8) penalties, and (9) costs, including cost of prosecution and court costs.

'Findirigs for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code. for offenses committed
on or after September 13. 1994 but before Apn'| 23, 1996.

 

` Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22.
" Finciings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13. 1994, but before Aprii 23, 1996.

AO 2458 (Rev. 02l18) Judgment in a Criminal Case

